Citation Nr: 9920811	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gastrointestinal 
disorder as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to 
September 1991.  He had a period of active duty for training 
from June 1966 to December 1966.  He had Southwest Asia 
service from February 18, 1991, to September 17, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for bilateral hearing loss and for 
gastrointestinal disorder as due to an undiagnosed illness.

In the rating decision on appeal, the RO denied service 
connection for skin disorder as due to an undiagnosed 
illness.  The appellant appealed the denial.  In a January 
1997 rating decision, the RO granted service connection for 
keratoses and assigned a 10 percent disability evaluation.  
The appellant has not filed a notice of disagreement as to 
the assignment of a 10 percent disability evaluation.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim).  Although the RO has issued supplemental 
statements of the case that address this issue, implying that 
the appellant is not in agreement with the 10 percent 
evaluation, the appellant has never stated that he disagreed 
with the 10 percent disability evaluation and thus such issue 
is not on appeal.  See id.


REMAND

The appellant underwent a VA examination in November 1995.  
The appellant reported that he had been given a diagnosis of 
irritable bowel syndrome.  The VA examiner stated that the 
examination was within normal limits and entered a diagnosis 
of irritable bowel syndrome.  The Board has reviewed the 
record and cannot find a prior diagnosis of irritable bowel 
syndrome, and it appears that the VA examiner simply carried 
the diagnosis.  The medical records that the appellant 
alleged showed a diagnosis of irritable bowel syndrome should 
be associated with the claims file.  

Additionally, the Board finds that the medical evidence as to 
the appellant's claim for service connection for hearing loss 
disability needs to be supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should submit the appellant's 
claims file to a VA examiner to review.  
The appellant need not be examined.  The 
examiner should review the claims file 
and in particular, the audiometric 
examinations of January 1966, July 1976, 
February 1981, May 1985, November 1989, 
and September 1991.  The examiner should 
be informed that the appellant entered 
active duty in February 1991 and was 
discharged in September 1991.  The 
examiner is asked the following question: 
Was the appellant's bilateral hearing 
loss disability aggravated beyond the 
natural progress of the disease process 
during his service from February 1991 to 
September 1991?  The examiner is asked to 
state yes or no and substantiate the 
findings in a clear and concise manner 
with general medical principles and 
evidence in the claims file.

2.  The appellant is to submit the 
medical records in which a diagnosis of 
irritable bowel syndrome was entered 
prior to his November 1995 VA 
examination.

3.  The appellant is informed that he has 
a duty to submit evidence of a well-
grounded claim for service connection, 
which includes competent evidence of a 
nexus between a current diagnosis and 
service.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


